Contrary to the plaintiff’s contention, the Supreme Court properly awarded summary judgment in favor of the defendants. The defendants were driving their vehicles in a northbound direction on Route 17 in Paramus, New Jersey when a driver entered onto Route 17 and proceeded in a southbound direction in the northbound lanes, causing the defendants to collide with the plaintiff’s vehicle, which was also traveling northbound on Route 17. A driver is not required to anticipate that an automobile will enter the roadway traveling in the opposite direction. Such a scenario presents an emergency situation and the actions of the driver presented with such a situation must be judged in that context (see, Glick v City of New York, 191 AD2d 677, 678; Tenenbaum v Martin, 131 AD2d 660, 661; cf., Hornacek v Hallenbeck, 185 AD2d 561). Here, the defendants were faced with an emergency when the offending vehicle entered Route 17 and traveled in the wrong direction and the plaintiff failed to raise a triable issue of fact concerning any possible negligence of the defendants that might have contributed to the accident (see, Moshier v Phoenix Cent. School Dist., 199 AD2d 1019; Gouchie v Gill, 198 AD2d 862). Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.